In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated July 26, 2001, which, upon a *830fact-finding order of the same court, dated November 27, 2000, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated November 27, 2000.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Kenneth E., 293 AD2d 536 [2002]; Matter of Raheem H., 276 AD2d 487 [2000]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree (see Penal Law § 120.00 [2]), and to disprove the defense of justification beyond a reasonable doubt (see Matter of Ananias W., 247 AD2d 623 [1998]; Matter of Ricardo W., 229 AD2d 546 [1996]). Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s finding was not against the weight of the evidence (cf. CPL 470.15 [5]). Florio, J.P., H. Miller, Adams and Rivera, JJ., concur.